UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q x Quarterly report pursuant to section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarter ended September 30, 2010 or o Transition report pursuant to section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number: 0-6814 U.S. ENERGY CORP. (Exact name of registrant as specified in its charter) Wyoming 83-0205516 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 877 North 8th West, Riverton, WY (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (307) 856-9271 Not Applicable (Former name, address and fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Company was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YESxNOo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to rule 405 of Regulations S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YESoNOo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and ‘smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated fileroAccelerated filero Non-accelerated filerx(Do not check if a smaller reporting company)Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YESoNOx Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. At November 5, 2010, there were issued and outstanding 26,981,263 shares of the Company’s common stock, $.01 par value. -2- U.S. ENERGY CORP. and SUBSIDIARIES INDEX Page No. PART I. FINANCIAL INFORMATION Item 1. Financial Statements. Condensed Consolidated Balance Sheets as of September 30, 2010 (unaudited) and December 31, 2009 (unaudited) 4-5 Condensed Consolidated Statements of Operations for the Three and Nine Months Ended September 30, 2010 and 2009 (unaudited) 6 Condensed Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2010 and 2009 (unaudited) 7-8 Notes to Condensed Consolidated Financial Statements (unaudited) 9-21 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 22-39 Item 3. Quantitative and Qualitative Disclosures About Market Risk 39 Item 4. Controls and Procedures 40 PART II. OTHER INFORMATION Item 1. Legal Proceedings 41-42 Item 1A. Risk Factors 42 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 43 Item 3. Defaults Upon Senior Securities 43 Item 4. Submission of Matters to a Vote of Security Holders 43 Item 5. Other Information 43 Item 6. Exhibits and Reports on Form 8-K 43 Signatures 44 Certifications See Exhibits -3- INDEX PART I.FINANCIAL INFORMATION ITEM 1.Financial Statements U.S. ENERGY CORP. CONDENSED CONSOLIDATED BALANCE SHEETS ASSETS (Unaudited) (In thousands) September 30, December 31, CURRENT ASSETS: Cash and cash equivalents $ $ Marketable securities Held to maturity - treasuries Available for sale securities Accounts receivable Trade Reimbursable project costs 2 2 Income taxes Other current assets Total current assets INVESTMENT PROPERTIES AND EQUIPMENT: Oil & gas properties under full cost method, net Undeveloped mining claims Commercial real estate, net Property, plant and equipment, net Net properties and equipment OTHER ASSETS Total assets $ $ The accompanying notes are an integral part of these statements. -4- INDEX U.S. ENERGY CORP. CONDENSED CONSOLIDATED BALANCE SHEETS LIABILITIES AND SHAREHOLDERS' EQUITY (Unaudited) (In thousands, except shares) September 30, December 31, CURRENT LIABILITIES: Accounts payable $ $ Accrued compensation Commodity risk management liability Current portion of long-term debt Other current liabilities Total current liabilities LONG-TERM DEBT, net of current portion DEFERRED TAX LIABILITY ASSET RETIREMENT OBLIGATIONS OTHER ACCRUED LIABILITIES SHAREHOLDERS' EQUITY: Common stock, $.01 par value; unlimited shares authorized; 26,856,290 and 26,418,713 shares issued, respectively Additional paid-in capital Accumulated surplus Unrealized gain on marketable securities Total shareholders' equity Total liabilities and shareholders' equity $ $ The accompanying notes are an integral part of these statements. -5- INDEX U.S. ENERGY CORP. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (In thousands except per share data) Three months ended September 30, Nine months ended September 30, REVENUES: Oil and gas $ Unrealized (loss) on risk management activities ) ) Real estate OPERATING EXPENSES: Oil and gas Impairment of oil and gas properties Real estate Water treatment plant Mineral holding costs 9 61 General and administrative OPERATING INCOME (LOSS): ) ) ) Other income and (expenses) Gain/(loss) on sale of assets ) ) Equity gain/(loss) in unconsolidated investment ) ) ) Gain on sale of marketable securities 26 34 Miscellaneous income 60 5 61 14 Interest income 30 88 91 Interest expense ) 48 ) ) INCOME (LOSS) BEFORE INCOME TAX: ) ) ) Income taxes: Current (provision for) benefit from (3
